Citation Nr: 0301969	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cirrhosis of the liver 
claimed as due to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This appeal arises from a November 2001 rating decision of 
the Muskogee, Oklahoma Regional Office (RO).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained by the 
RO.

2.  Cirrhosis of the liver was first manifest in 1999, more 
than 30 years after separation from service.

3.  There is no evidence to establish a medical nexus between 
the veteran's military service and the manifestation of 
cirrhosis of the liver in 1999, nor is there any medical 
evidence to establish a nexus between the veteran's putative 
exposure to carbon tetrachloride and the eventual development 
of cirrhosis of the liver.


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in or aggravated in 
service; nor may cirrhosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the November 
2001 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the April 2002 statement of the case, the RO 
notified the veteran of all regulations relating to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the RO sent the veteran a VCAA compliance letter in 
August 2001 in which he was informed as to VA's duty to 
assist him in obtaining evidence for his claim, what the 
evidence must show to establish service connection, what had 
been done to assist the veteran with his claim, and what 
information or evidence that VA needed from the veteran.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
private medical treatment records have been obtained to 
include a statement from the veteran's treating physician.  
In short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records to include the November 1968 
separation physical examination are silent regarding 
complaints, findings or diagnoses of cirrhosis of the liver.  

The veteran's airman military record shows that his Air Force 
specialty was a heating systems specialist and that he worked 
for a time as an electric power specialist.   

The veteran filed the instant claim of service connection for 
cirrhosis of the liver in June 2001.  During service, the 
veteran reported being exposed to carbon tetrachloride (CT) 
when he was cleaning boiler parts.  

Submitted with the June 2001 claim was a copy of an article 
on carbon tetrachloride (CT).  It indicates that most 
information on the health effects of CT in humans comes from 
cases where people had been exposed to relatively high levels 
of CT.  The liver is especially sensitive to CT.  In mild 
cases the liver becomes swollen and tender and fat builds up 
inside the organ.  In severe cases, the liver may be damaged 
or destroyed leading to a decrease in liver function.  Such 
effects are usually reversible if exposure is not too high or 
for too long.  

A statement was received from Brenda Farris, M.D., in June 
2001 that indicates that the veteran had been her patient.  
She had treated the veteran for hepatic cirrhosis, diabetes 
mellitus and hypertension.  Despite a thorough work-up, no 
etiology for the veteran's cirrhosis could be determined.  
Apparently, the veteran was exposed to CT while in the 
service.  It was further noted that the veteran needed 
evaluation for service connected disability.

Records from 1999 to 2001 from Hastings Indian Hospital 
include treatment for cirrhosis of the liver.  


Medical articles, treatises, etc.

The veteran has submitted an excerpt from an article that 
discusses the effects of exposure to CT on humans.  This 
submission, however, contains no specific findings pertaining 
to the veteran's service connection claim.   

As a lay person, relying on a generic medical article or 
treatise, the veteran is not qualified to render a medical 
opinion as to the whether he suffers from cirrhosis of the 
liver that is etiologically related to exposure to carbon 
tetrachloride in service.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

The submission from an article supplied by the veteran simply 
provides speculative generic statements.  Therefore, the 
aforementioned article does not add any probative value to 
the consideration of the veteran's claim.  


Analysis

Under applicable criteria, service connection will be granted 
for a disability if the evidence establishes that it was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection will be grant for cirrhosis of the 
liver if the evidence shows that this disability was manifest 
to a compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he currently suffers from cirrhosis 
of the liver that is the result of exposure to CT in service.  
The evidence does not support this claim.  

A central aspect of the veteran's claim is the allegation 
that as a heating system specialist (he also worked for a 
time as an electric power specialist) during service, he was 
exposed to CT which was used as a cleaning solution.  He 
offers no basis upon which this contention may be verified.  
Moreover, there is no discernable basis in the record for the 
Board to either prove or disprove the allegation that he was 
exposed to CT in service.  The Board will accept as a general 
proposition that the veteran used cleaning agents; however, 
at this juncture the Board is unable to factually corroborate 
the alleged use of CT.  As the discussion of this claim 
unfolds, however, it will become apparent that the issue of 
whether the veteran was exposed to CT in service will not be 
definitive in the resolution of this claim.

The service medical records are silent regarding complaints, 
findings or diagnoses of cirrhosis of the liver.  Private 
medical records from 1999 to 2001 show that the veteran has 
been diagnosed with and treated for cirrhosis.  These records 
further demonstrate that the etiology of cirrhosis has never 
been determined.

In June 2001, Dr. Farris, the veteran's treating physician, 
indicated that although a thorough and complete medical work-
up had been completed, it had been impossible to establish an 
etiology for the development of the veteran's cirrhosis of 
the liver.  Thus, Dr. Farris was unable to establish a 
causative nexus between the veteran's putative exposure to CT 
in service and the eventual development of cirrhosis of the 
liver.  Furthermore, there is no medical evidence of any kind 
which would establish a nexus between the veteran's service 
and the development of cirrhosis of the liver more than 30 
years later.  

The Board notes that it has been requested that the veteran 
be afforded a VA examination with a nexus opinion regarding 
his claim.  38 C.F.R. § 3.159 (VA assistance in developing 
claims) provides that VA will provide a medical examination 
or obtain a medical opinion if VA decides it is necessary to 
decide the claim.  However, VA will refrain from providing 
assistance in obtaining evidence if the substantially 
completed application for benefits indicates that there is no 
reasonable possibility that any assistance from VA would 
assist the claimant in substantiating a claim.  This is the 
situation in this case.  As there is no reasonable basis to 
determine whether the veteran was exposed to CT in service 
coupled with the complete absence of any evidence to connect 
the development of cirrhosis with service, an examination 
would not be of assistance to the veteran's claim.

The only evidence that would support the veteran's claim is 
found in his statements; however, lay evidence is inadequate 
to establish a medical nexus diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for cirrhosis of the liver due to 
exposure to CT in service.


ORDER

Entitlement to service connection for cirrhosis of the liver 
claimed as due to exposure to carbon tetrachloride is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

